UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): January 9, 2008 FIREPOND, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-28515 20-3446646 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) 205 Newbury Street, Suite 204, Framingham, Massachusetts 01701 (Address of Principal Executive Offices) (Zip Code) (508) 820-4300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.01 Changes in Control of Registrant. On January 3, 2008, FP Tech Holdings, LLC, a Texas limited liability company (“FP Tech”), located at 207C N. Washington Ave., Marshall, Texas 75670, acquired all securities of the Company previously owned directly or indirectly by its Chairman, Douglas B. Croxall.According to filings with the Securities and Exchange Commission, FP Tech acquired the following securities: Title of Security Amount Acquired Price Common Stock 546,875 $1.91 per share Common Stock (1) 15,000 $1.91 per share Common Stock (2) 1,927,414 $1.91 per share Senior Secured Convertible Notes Due2009 (3) 48,000 $91,680 Call Option (obligation to sell) (4) 26,041 $0 Call Option (obligation to sell) (4) 26,041 $0 Call Option (obligation to sell) (4) 26,043 $0 1. The common stock sale reported herein was made by Robert Willard & Associates LLC. Douglas Croxall is a member and the sole manager of Robert Willard & Associates, LLC. 2. The common stock sale reported herein was made by Jaguar Technology Holdings, LLC ("Jaguar"). Mr. Croxall is the sole member of Riverland Enterprises LLC, which is the sole member-manager of Jaguar. 3. The convertible note sale reported herein was made by Robert Willard & Associates LLC. Douglas Croxall is a member and the sole manager of Robert Willard & Associates, LLC. 4. The call option reported herein represents an obligation to sell and deliver shares at future dates for which shares the purchase price has already been paid. The above listed securities represent 2,615,414 shares of common stock, or approximately 31.3%, of the Company’s issued and outstanding shares of common stock.An affiliate of FP Tech, NMPP, Inc. owns an additional 336,562 shares, or approximately an additional 4.0%, of the Company’s issued and outstanding shares of common stock. These shares represent the largest ownership interest of the Company’s common stock. The source of funds used by FP Tech is not known by the Company. The Company is not aware of any arrangements or understandings among members of the former and new control groups and their respective associates with respect to election of directors or other matters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIREPOND, INC. Date: January 9, 2008 By: /s/ Stephen Peary Stephen Peary Chief Financial Officer
